Citation Nr: 1702997	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include dyssomnia.



REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2015 the Board remanded the issues on appeal for additional development, a VA examination, and a VA addendum opinion.  The issues have now been returned to the Board for appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include dyssomnia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's sleep apnea is related to active duty service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter sent in May 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent a VA examination in connection with his claim for sleep apnea in October 2011, with an addendum opinion provided in September 2015.  

The Board also notes that action requested in the prior remand has been undertaken.  The Veteran's service personnel records and updated VA treatment records were obtained, and in September 2015 the VA examiner provided an addendum opinion which provided findings pertinent to the criteria for service connection for sleep apnea.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Pond v. West, 12 Vet. App 341 (1999).

The Veteran seeks service connection for sleep apnea, which he contends began during active duty service.  The Veteran testified at a January 2015 Board hearing that his sleep problems began in service, that he would fall asleep at any time, and that he would snore when asleep.  The Veteran further testified that he was disciplined in service because of his problems staying awake, that he was sent to a medical clinic in service to address his sleep problems, and that at his March 1975 separation examination the examining physician remarked that the Veteran had frequent sleeping problems.

In an October 2015 statement in support of claim the Veteran asserted that he did not seek treatment after discharge from service because he was unaware that services were available, and that it was only after discharge that he realized his mental and physical health were affected by his military service.

With respect to his current disability, the record contains a current diagnosis for obstructive sleep apnea.  As such, the question that remains is whether the Veteran's sleep apnea is related to service.  

Service treatment records contain a March 1975 separation examination where the examining physician reported that the Veteran had frequent trouble sleeping over the past year, that he would fall asleep and then awaken shortly afterwards for no apparent reason, and that this was treated with medication.  Service personnel records confirm that the Veteran was disciplined in service for reporting late for duty for oversleeping and dereliction in performance of duty for sleeping on duty.  Service records, however, do not contain a diagnosis for sleep apnea during service.  

In July 2001 the Veteran underwent two private sleep studies; there the examining physician diagnosed the Veteran with obstructive sleep apnea, reported the Veteran snored and had daytime sleepiness, and that the Veteran weighed 206 pounds and had a body mass index (BMI) of 32.

At a June 2011 VA mental health examination the VA examiner diagnosed the Veteran with dyssomnia, a sleep disorder, however, when asked about sleep the Veteran reported that his chronic sleeping problems began in the 1990's, and that he sought treatment then because he could not sleep.  The examiner reported that the Veteran could not provide a direct connection between his sleeping problems in service and his current sleeping problems.  The VA examiner opined that his current sleeping problems could be caused by a number of factors including frequent alcohol use and multiple medical problems.

The Veteran underwent a November 2011 VA Medical Center (VAMC) sleep study where the examining physician diagnosed the Veteran with severe obstructive sleep apnea, and reported that the Veteran weighed 204 pounds with a BMI of 32.  

In an October 2011 VA examination the VA examiner noted the July 2001 private physician's sleep apnea diagnosis, the Veteran's in-service sleep problems, and the Veteran's separation physical examination.  The examiner reported that the Veteran weighed 160 pounds at separation, and 206 pounds at the July 2001 sleep apnea evaluation.  The Veteran reported to the examiner that he used a continuous positive airway pressure (CPAP) machine every night, which he reported allowed him to sleep better.  The VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not caused by, or a result of, or aggravated by sleep problems during active duty service because sleep apnea is caused by developmentally narrow airway, and the Veteran was diagnosed in 2001 with sleep apnea, 26 [and a half] years after service. 

In a September 2015 addendum opinion the VA examiner noted that the Veteran had sleep issues during service, as well as a long history of worry with a possible diagnosis of dyssomnia.  The examiner noted that the Veteran's BMI was 24 at separation from service, and 32 at the time of his sleep apnea diagnosis.  The VA examiner opined that it was less likely than not that the Veteran's diagnosed sleep apnea was caused by, related to, or worsened beyond natural progression by military service or sleep issues in service.  The VA examiner opined that developmentally narrow airway is a major cause of sleep apnea, but obesity is also a major risk factor, and that the Veteran was not obese by BMI standards at separation, but was at the time of the sleep apnea diagnosis.  The examiner further opined that the Veteran's complaints were rather generic, but weighed against sleep apnea because they appeared to be associated in the medical record with worry, and that the Veteran's complaints that he had frequent trouble sleeping and no problems staying awake, weighed against an apnea pattern.  

Although the record demonstrates that the Veteran experienced sleep problems in service, and that the Veteran asserted he would have sought treatment after discharge from service if he had been aware services were available, the Veteran reported to the June 2011 VA examiner that his current sleep problems began in the 1990's, that he sought treatment at that time for his sleep problems, and he could not provide a direct connection between his sleeping problems in service and his current sleeping problems.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Accordingly, the Board finds that the Veteran's statements that he did not seek treatment sooner for his current sleep problems are not persuasive. 

While the Veteran asserted that his sleep apnea began during service, and indeed told in-service treatment providers that he had sleep problems, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Sleep apnea requires a sleep study to diagnose, and the diagnosis and etiology of sleep apnea is not a matter capable of lay observation, as such requires medical expertise to determine.  The Veteran was not diagnosed with sleep apnea until over twenty six years after service, and whether the symptoms he reportedly experienced during service are in any way related to his current disability is a matter that requires medical expertise.  See, e.g. Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Veteran's opinion is not competent medical evidence as to a diagnosis during service or the etiology of his current sleep apnea.  See Jandreau, 492 F.3d at 1376-77.

The Board finds the September 2015 VA examiner addendum opinion to be highly probative because the examiner reviewed the entire claims file, and supported the opinion with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Notably, the examiner opined that obesity can be a major risk factor, that the Veteran was not obese by BMI standards at separation, but was at the time of the sleep apnea diagnosis, and that the Veteran's complaints weighed against an apnea pattern.  

As the most probative evidence shows that the Veteran's current sleep apnea was not incurred in, due to, or aggravated by his active duty, service connection for sleep apnea is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, the doctrine is not for application.   See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for sleep apnea is denied.


REMAND

As noted above, the Veteran underwent a VA mental health examination in June 2011, during which the examiner diagnosed the Veteran with dyssomnia and opined that the Veteran's sleep problems may be caused by a number of factors including frequent alcohol use and multiple medical problems.  

In a November 2014 VA outpatient clinic (OPC) mental health screen the examining physician diagnosed the Veteran with depressive disorder, and reported that the Veteran had a diagnosis for mood disorder.

In April 2015 the Board remanded the issue of service connection for an acquired psychiatric disorder in order to perform additional development and to provide the Veteran with a new VA mental health examination.  In doing so, the Board directed the VA examiner to clarify the nature of the Veteran's current psychiatric disorder, and to provide a rationale that addressed the September 1974 treatment note and March 1975 separation examination reflecting in-service sleep complaints, as well as the separation report of depression or excessive worry.

In June 2015 the Veteran underwent a new VA mental health examination, during which the examiner reviewed the Veteran's claims file and reported that the Veteran does not now have or has ever been diagnosed with a mental disorder.  The examiner opined that the Veteran does not meet DSM-5 criteria for any mental disorder, and that there was no evidence available that showed a complaint of mental health issues during the military.  As the VA examiner failed to address the Veteran's in-service sleep complaints, and separation report of depression or excessive worry, the Board finds that a remand is necessary in order to provide the Veteran with a VA opinion in accordance with the terms of the June 2015 remand directives.  See Stegall, 11 Vet. App. at 271.

Additionally, in light of the June 2011 VA examiner's diagnosis of dyssomnia, and the November 2014 OPC physician diagnosis for depression and reported mood disorder, it is unclear how the VA examiner arrived at the conclusion that the Veteran has never been diagnosed with a mental disorder.  Accordingly, the Board finds that a remand is necessary in order to obtain a VA opinion to clarify the nature and etiology of any acquired psychiatric disorder.  

Finally, the record shows the Veteran receives treatment from the Biloxi VAMC and Mobile OPC, and the most recent VA treatment records are from April 2015.  Therefore, on remand, the AOJ must obtain all outstanding VA treatment records from the Biloxi VAMC and Mobile OPC.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the Biloxi VAMC and Mobile OPC, dated from April 2015 to the present.  All efforts to obtain this evidence should be documented in the claims file.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Return the claims file to the examiner who completed the June 2015 examination for an addendum opinion.  

After reviewing the record the examiner should clarify which, if any, psychiatric disorders were present since 2011.  

For each psychiatric disorder present at any time during the appeal (since 2011), to include any disorder which may have resolved, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disorder is related to the Veteran's active duty service.

In rendering the requested opinion, the examiner is asked to address the significance, if any, of the September 1974 treatment note and March 1975 separation examination reflecting sleep-related complaints in service, as well as the report at separation of depression or excessive worry; and, the June 2011 diagnosis of dyssomnia and November 2014 diagnosis of depressive disorder.  

If the examiner finds that dyssomnia or depressive disorder were not present at any time since 2011, the examiner should specifically explain why the examiner disagrees with the previous assessments.  

A complete rationale for all opinions must be provided.

3.  After completing the above actions, and any other development deemed necessary, the claim for service connection for an acquired psychiatric disorder must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


